ORDER
PER CURIAM.
The Director of Revenue (Director) appeals the circuit court’s judgment reinstating the driving privileges of Jeffrey Edward Everett (Everett) after the Director had suspended them pursuant to section 802.505, RSMoCum.Supp.1997, following Everett’s arrest for driving while intoxicated. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that no error of law appears. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b). A memorandum solely for the use of the parties has been provided explaining the reasons for our decision.